DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 19 of US Pub No: 2020/0318983 A1.  Although the claims at issue are not identical they are not patentably distinct from each other because the current claims describe a route generation system based on the candidate routes, a weight assigned to the feature, and one or more reliability features, which is also mentioned in claim 1 of US Pub No: 2020/0318983 A1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 8, 10, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Blom et al. (US Pub No: 2008/0293430 A1) in view of Balva (US Pub No: 2021/0140777 A1, hereinafter Balva), Smith et al. (US Patent No: 10,152,053 B1, hereinafter Smith) and Ming-Shu (CN 103954278 A, hereinafter Ming-Shu).
Regarding Claim 1:
Blom discloses:
A method comprising: generating, by a computing device, a plurality of candidate routes to travel from a first location to a second location.  Paragraph [0058] indicates that all of these flowcharts and inventions can be included in a computer program and run by a computer. Paragraph [0036] describes a traffic element 68 that is configured to receive a particular route between two locations, a first location and a second location.
Blom does not disclose a safety score for the candidate routes based on a weight assigned to the at least one feature, a weight assigned to that at least one feature based on a time of day and a route having a highest safety score of the safety scores of the candidate routes.
	Blom and Balva teach:
generating, by the computing device, a safety score for first and second candidate routes of the plurality of candidate routes based on at least one feature associated with the respective first and second candidate routes and a weight assigned to the at least one feature.  Paragraph [0040] of Blom describes a safety element 69 that is configured to determine a safety score for each route, or segment of each route.  Paragraph [0088] of Balva describes an environmental metric based on a security metric.  This security metric is based on the presence or lack of security personnel, security cameras, locks, other passengers, loiterers, etc…  Additionally, security metrics can also be evaluated based on the lighting, such as expected sunlight, expected moonlight, or artificial light.  Paragraph [0103] of Balva describes that the potential routing solution can be scored by multiplying environmental metrics by their respective weights.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Blom to incorporate the teachings of Balva to show a safety score for the candidate routes based on a weight assigned to the at least one feature.  One would have been motivated to do so to account for potential routing solutions that might impact routing solution desirability (Abstract of Balva).
Blom and Balva do not teach a weight assigned to that at least one feature based on a time of day and a route having a highest safety score of the safety scores of the candidate routes.
Smith teaches:
wherein the weight assigned to the at least one feature is based on a time of day or one or more reliability values of the at least one feature.  Column 3, line 38 to column 4, line 3 describe that additional data can include a time of day and day of week.  This data can be weighted.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Blom and Balva to incorporate the teachings of Smith to show a weight assigned to that at least one feature based on a time of day.  One would have been motivated to do so to help determine a vulnerability score (Abstract of Smith).
Blom, Balva, and Smith do not teach a route having a highest safety score of the safety scores of the candidate routes.
Blom and Ming-Shu teach:
and providing, by the computing device, a best route corresponding to the first or second candidate route having a highest safety score of the safety scores of the first and second candidate routes as a recommended travel route from the first location to the second location. Paragraph [0047] of Blom describes a route determination element 76 that is configured to determine one or more candidate routes.  Paragraph [0040] of Blom describes that the route could be made of multiple segments.  Paragraph [0115] of Ming-Shu teaches estimating a safety factor of the candidate path and candidate area, and selecting a final score of the highest safe route back to the user.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Blom, Balva, and Smith to incorporate the teachings of Ming-Shu to show a route having a highest safety score of the safety scores of the candidate routes.  One would have been motivated to do so to reduce personal life and property loss (Abstract of Ming-Shu).

Regarding Claim 8:
	Blom discloses:
A computing device comprising: a memory that stores instructions; and one or more processors configured by the instructions to perform operations comprising.  Paragraph [0025] describes a user identity module that is a memory device and a processor.
generating, by a computing device, a plurality of candidate routes to travel from a first location to a second location.  Paragraph [0058] indicates that all of these flowcharts and inventions can be included in a computer program and run by a computer. Paragraph [0036] describes a traffic element 68 that is configured to receive a particular route between two locations, a first location and a second location.
Blom does not disclose a safety score for the candidate routes based on a weight assigned to the at least one feature, a weight assigned to that at least one feature based on a time of day and a route having a highest safety score of the safety scores of the candidate routes.
	Blom and Balva teach:
generating, by the computing device, a safety score for first and second candidate routes of the plurality of candidate routes based on at least one feature associated with the respective first and second candidate routes and a weight assigned to the at least one feature.  Paragraph [0040] of Blom describes a safety element 69 that is configured to determine a safety score for each route, or segment of each route.  Paragraph [0088] of Balva describes an environmental metric based on a security metric.  This security metric is based on the presence or lack of security personnel, security cameras, locks, other passengers, loiterers, etc…  Additionally, security metrics can also be evaluated based on the lighting, such as expected sunlight, expected moonlight, or artificial light.  Paragraph [0103] of Balva describes that the potential routing solution can be scored by multiplying environmental metrics by their respective weights.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Blom to incorporate the teachings of Balva to show a safety score for the candidate routes based on a weight assigned to the at least one feature.  One would have been motivated to do so to account for potential routing solutions that might impact routing solution desirability (Abstract of Balva).
Blom and Balva do not teach a weight assigned to that at least one feature based on a time of day and a route having a highest safety score of the safety scores of the candidate routes.
Smith teaches:
wherein the weight assigned to the at least one feature is based on a time of day or one or more reliability values of the at least one feature.  Column 3, line 38 to column 4, line 3 describe that additional data can include a time of day and day of week.  This data can be weighted.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Blom and Balva to incorporate the teachings of Smith to show a weight assigned to that at least one feature based on a time of day.  One would have been motivated to do so to help determine a vulnerability score (Abstract of Smith).
Blom, Balva, and Smith do not teach a route having a highest safety score of the safety scores of the candidate routes.
Blom and Ming-Shu teach:
and providing, by the computing device, a best route corresponding to the first or second candidate route having a highest safety score of the safety scores of the first and second candidate routes as a recommended travel route from the first location to the second location. Paragraph [0047] of Blom describes a route determination element 76 that is configured to determine one or more candidate routes.  Paragraph [0040] of Blom describes that the route could be made of multiple segments.  Paragraph [0115] of Ming-Shu teaches estimating a safety factor of the candidate path and candidate area, and selecting a final score of the highest safe route back to the user.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Blom, Balva, and Smith to incorporate the teachings of Ming-Shu to show a route having a highest safety score of the safety scores of the candidate routes.  One would have been motivated to do so to reduce personal life and property loss (Abstract of Ming-Shu).
	Claim 15 is substantially similar to claim 8 and is rejected on the same grounds.

Regarding Claim 3:
	Balva teaches:
The method of claim 1, wherein the at least one feature comprises a number of surveillance cameras, a field of view of one or more surveillance cameras, or brightness information.  Paragraph [0088] describes an environmental metric based on a security metric.  This security metric is based on the presence or lack of security personnel, security cameras, locks, other passengers, loiterers, etc…  Additionally, security metrics can also be evaluated based on the lighting, such as expected sunlight, expected moonlight, or artificial light.  Paragraph [0103] describes that the potential routing solution can be scored by multiplying environmental metrics by their respective weights.  This is equivalent to the claim because each camera, lighting source, etc… is weighted and used to calculate a total environmental metric score.
	Claims 10 and 17 are substantially similar to claim 3 and is rejected on the grounds.

Claim(s) 2, 6, 9, 13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Blom in view Balva, Smith, and Ming-shu and further in view of Fletcher (US Pub No: 2014/0358437 A1, hereinafter Fletcher).
Regarding Claim 2:
Blom, Balva, Smith, and Ming-shu teach the above inventions in claim 1.  Blom, Balva, Smith, and Ming-shu do not teach selecting the best candidate route based on at least one parameter of a plurality of parameters comprising a fastest route, a shortest route, and a most scenic route.
Fletcher teaches:
The method of claim 1, wherein before providing the best route the method comprises: selecting the best route based on the generated safety score for the first and second candidates route.  Paragraph [0029] describes routing information 26 that can indicate the fastest route, shortest route, and most scenic route.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Blom, Balva, Smith, and Ming-shu to incorporate the teachings of Fletcher to show selecting the best candidate route based on at least one parameter of a plurality of parameters comprising a fastest route, a shortest route, and a most scenic route.  One would have been motivated to do so that the user can select one or more of these routes that is displayed on the route diagram during a trip ([0029] of Fletcher).
Claims 9 and 16 are substantially similar to claim 2 and is rejected on the same grounds.

Regarding Claim 6:
	Blom discloses:
The method of claim 1, further comprising: providing a recommendation for the best route by providing top candidate routes, including the best route.  Paragraph [0055] describes that the candidate route can be manually or automatically selected based on user preferences related to safety information, or the safety score.
	Claims 13 and 20 are substantially similar to claim 6 and is rejected on the same grounds.

Claim(s) 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Blom in view of Balva, Smith, Ming-Shu and further in view of Fletcher (US Pub No: 2014/0358437 A1, hereinafter Fletcher).
Regarding Claim 5:
	Blom discloses:
in addition to using the safety score associated with the first or second candidate route.  Paragraph [0055] describes that the candidate route can be manually or automatically selected based on user preferences related to safety information, or the safety score.
Blom, Balva, Smith, and Ming-Shu do not teach selecting the best candidate route based on at least one parameter of a plurality of parameters comprising a fastest route, a shortest route, and a most scenic route.
Fletcher teaches:
The method of claim 1, wherein the best route is selected based on at least one parameter of a plurality of parameters comprising a fastest route, a shortest route, and a most scenic route.  Paragraph [0029] describes routing information 26 that can indicate the fastest route, shortest route, and most scenic route.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Blom, Balva, Smith, and Ming-Shu to incorporate the teachings of Fletcher to show selecting the best candidate route based on at least one parameter of a plurality of parameters comprising a fastest route, a shortest route, and a most scenic route.  One would have been motivated to do so that the user can select one or more of these routes that is displayed on the route diagram during a trip ([0029] of Fletcher).
Claims 12 and 19 are substantially similar to claim 5 and are rejected on the same grounds.

Claim(s) 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Blom in view of Balva, Smith, and Ming-Shu and further in view of Feiveson et al. (US Pub No: 2012/0304156 A1, hereinafter Feiveson.
Regarding Claim 7:
	Feiveson teaches:
The method of claim 6, wherein the recommendation is provided to a second computing device.  Paragraph [0030] describes a local and remote computer.  In the example given, a debugger expression evaluated can be invoked on a local machine for a program being debugged on a remote computer.  The local machine has an expression evaluator 204 that is able to manipulate the debugging process executed on the remote computer.  The remote machine can take this information and interpret the data and output results 210.  Then the result can be sent to the local machine and be formatted and displayed on any medium, such as a screen or printer.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Blom, Balva, Smith and Ming-Shu to incorporate the teachings of Fieveson to teach a second computing device.  One would have been motivated to do so to compute the results on one computer and format and present the results on a second computer ([0030], Claim 1).
Blom and Fieveson teach:
and the top candidate routes are displayed in a display of the second computing device with an indication of safety for each of the top candidates.  Paragraph [0055] of Blom describes a display determination element 76 that displays route data for a candidate route based on the safety information.  As described above, Feiveson describes a local and remote computer.
	Claim 14 is substantially similar to claim 7 and is rejected on the same grounds.

Conclusion
Note: The claims are rejected because, as discussed in US Pub: 2022214183 A1, the allowable subject matter is based on the reliability values of a camera during different times of the day.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bender (US Pub No: 2020/0164891 A1): Methods, computer program products, and systems are presented. The method computer program products, and systems can include, for instance: obtaining sensor data from sensors disposed to output data indicative of vehicle driver performance of a first vehicle, the first vehicle having for a first trip an associated first driver user who drives the first vehicle during the first trip; processing the sensor data to return error event flags that indicate errors of the first driver user when driving the first vehicle during the first trip; recording for respective event flags of the error event flags values of a first driving environment classification parameter and values of a second driving environment classification parameter; and predicting a driving performance of the first driver user for a second trip, the second trip being a proposed trip to occur after the first trip.
Peak (US Pub No: 2011/0213628 A1): Pursuant to some embodiments, insurance systems, methods and devices are provided which include a data storage device for storing, updating and providing access to loss risk score data. In some embodiments, a request for information associated with a user's location identified by user location data may be received over a communications network. A computer processing system may then be operated to generate a safety score associated with said use location data, the safety score being based on a plurality of loss risk factors associated with the user location data. At least one element of an insurance policy associated with the user may be modified in accordance with the safety score. A response, including the safety score, may then be transmitted to the user over the communications network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665